by the Application by theappellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 4, 2003 (People v Narcissi, *739307 AD2d 1076 [2003]), affirming a sentence of the Supreme Court, Queens County, imposed June 14, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Spolzino and Miller, JJ., concur.